NOT FOR PUBLICATION WITHOUT THE
                               APPROVAL OF THE APPELLATE DIVISION
        This opinion shall not "constitute precedent or be binding upon any court ." Although it is posted on the
     internet, this opinion is binding only on the parties in the case and its use in other cases is limited. R. 1:36-3.




                                                        SUPERIOR COURT OF NEW JERSEY
                                                        APPELLATE DIVISION
                                                        DOCKET NO. A-4855-17T1

STATE OF NEW JERSEY,

          Plaintiff-Respondent,

v.

WAQAS IBRAR,

     Defendant-Appellant.
________________________

                   Argued September 15, 2020 – Decided November 25, 2020

                   Before Judges Fisher, Moynihan, and Gummer.

                   On appeal from the Superior Court of New Jersey, Law
                   Division, Essex County, Indictment No. 16-07-2059.

                   James K. Smith, Jr., Assistant Deputy Public Defender,
                   argued the cause for appellant (Joseph E. Krakora,
                   Public Defender, attorney; James K. Smith, Jr., of
                   counsel and on the briefs).

                   Erin M. Campbell, Assistant Prosecutor, argued the
                   cause for respondent (Esther Suarez, Hudson County
                   Prosecutor, attorney; Erin M. Campbell, on the brief).

                   Appellant filed a pro se supplemental brief.
PER CURIAM

      Found guilty by jury on two counts of the second-degree vehicular

homicide, N.J.S.A. 2C:11-5(a), of Tyler Sellers and Sabore Worell, who were

struck and killed by the car he was driving (defendant's car) as they crossed

Route 440 (the highway) at a traffic-controlled intersection, defendant Waqas

Ibrar appeals from those convictions, arguing:

            IN A CASE WHERE CAUSATION WAS THE
            MAJOR ISSUE . . . DEFENDANT WAS DENIED A
            FAIR TRIAL BY THE STATE'S ACCIDENT
            RECONSTRUCTION        EXPERT'S    OPINION
            TESTIMONY     THAT,    BASED   UPON   HIS
            INTERPRETATION OF A MOTOR VEHICLE
            STATUTE, THE [DECEDENTS'] DISREGARD OF
            THE TRAFFIC SIGNALS WAS "NOT A FACTOR IN
            THE CRASH." (Not Raised Below) THE ERROR
            WAS NOT CORRECTED BY THE JURY CHARGE,
            WHICH FAILED TO GIVE THE JURORS
            GUIDANCE ON THE LEGAL RESPONSIBILITIES
            OF PEDESTRIANS ENTERING A CROSSWALK.

                  A.    The Expert Testimony.

                  B.    The Jury Charge And Summations.

                  C.    It Was Improper For The State's Expert To
                        Give A Legal Opinion That Under "Title
                        39," The [Decedents] Had The Right Of
                        Way Notwithstanding The "Don't Walk"
                        Signal, And That Their Disregard Of The
                        Traffic Signal [W]as "Not A Factor" In The
                        Crash.


                                                                      A-4855-17T1
                                       2
                  D.     The Error Was Not Corrected When The
                         Judge Simply Read Two Sections Of
                         [N.J.S.A.] 39:4-32 To The Jury In His
                         Charge Without Explaining How The Laws
                         Governing Pedestrians Crossing
                         Intersections Applied In This Case.

In his pro se brief, defendant adds:

            [DEFENDANT'S] RIGHT TO A FAIR TRIAL WAS
            PREJUDICED    BY    THE    PROSECUTOR'S
            ELICITATION OF IMPROPER TESTIMONY FROM
            THE STATE'S ACCIDENT RECONSTRUCTION
            EXPERT    AND   BY   THE   PROSECUTOR'S
            IMPROPER COMMENTS DURING SUMMATION.

Unpersuaded, we affirm.

      At trial, the jury considered evidence proffered in support of the parties'

varied theories on the cause of the accident. The State's accident reconstruction

expert,1 Sergeant Bruce Miller, expressed the State's theory that the passenger

side of defendant's car struck the decedents while they were in the center lane

of the southbound side as they lawfully finished crossing the highway, where

the speed limit was incorrectly posted at forty miles per hour, though the actual

speed limit was fifty miles per hour. Defendant argued the decedents' crossing

against the traffic signal was an intervening cause.



1
  Following the assistant prosecutor's voir dire, defendant did not object when
the State offered its witness as an expert.
                                                                         A-4855-17T1
                                        3
            Miller examined defendant's car, viewed, photographed and diagramed

the crash scene, met with the officers who responded to the crash scene and

reviewed their reports and photographs, as well as video footage of the crash

and a crash data retrieval (CDR) report of information retrieved from the event

data recorder (EDR) recovered from defendant's car.              He testified as to

defendant's car's speed, engine RPMs, accelerator and brake compression and

steering at various times relative to the deployment of the car's airbags . We

synopsize that testimony in table form:

    TRG2 (in speed             accelerator RPMs          brake          steering3
    seconds) (mph)             pedal
    -4.7     110.6             compressed 5500           off            +1.5
                               100%
    -4.2           110.6       100%        5500          off            +1.5

    -3.7           110.0       95%            5400       off            +3.0

    -3.24

    -2.7           108.7       100%           5100       off            +3.0


2
  Miller testified these letters stood for "[t]riggering of the airbag"; the time in
seconds relates to the time the airbag triggered.
3
  Miller explained this figure was the number of degrees in which the car was
being steered. A positive reading means the car was being steered toward the
driver side, a negative reading meant steering toward the passenger side.
4
  At trial, -3.2 seconds was noted as a TRG entry, but the assistant prosecutor
did not ask Miller about any measurements specifically relating to it.
                                                                            A-4855-17T1
                                          4
 -2.2          107.5          100%            5100         off            +4.5

 -1.7          106.3          100%            4900         off            +3.0

 -1.2          105.6          13%             5200         off            +4.5

 -0.7          105            0%              4900         off            -4.5

 -0.2          99.4           0%              4300         on             +45.0

 0.0           96.9           0%              4100         on             +36.0



        Miller said he deduced defendant had not applied the brake at -0.2

seconds, but had removed his foot from the accelerator at -1.2 seconds, the point

at which he testified defendant likely saw the decedents, as also evidenced by

the car's "rock in the steering wheel" followed by its swerve to the left. Miller

also opined that pedestrian collisions do not usually trigger airbags, and that th e

airbags deployed in defendant's vehicle when he struck the guardrail after he

struck the decedents.

        From the video, Miller perceived both decedents in the crosswalk at

"about the midway point . . . on the other side of the . . . metal guardrail . . . that

divides . . . the north and southbound lanes" of the highway. He calculated their

walking speed at 3.75 feet per second using the time elapsed on the video's clock

and the measurements of the crash site. Using that speed as a constant, he


                                                                                 A-4855-17T1
                                          5
calculated that 13.86 seconds elapsed from the time the decedents entered the

highway from the eastern side and crossed "three lanes of northbound traffic to

[the point] where they were struck." Based on the speed of defendant's vehicle

at the point of impact—105 miles per hour—he also calculated defendant's car

was 2153 feet from the point of impact when the decedents entered the

crosswalk.

      Miller obtained from the New Jersey Department of Transportation the

schematic for the traffic-control devices for the intersection, including the

position and duration of three-cycle pedestrian signals: seven-second white

"walk," thirty-one-second flashing red "don't walk" and seven-second steady red

"don't walk" signals. He calculated the decedents entered the crosswalk "as the

signal went to . . . flashing."

      Miller testified when "[t]he walk is white, you can enter the crosswalk.

When it's steady, you're not allowed by law to enter the crosswalk[,]" and when

it is flashing, "[y]ou can still enter the crosswalk." He continued his colloquy

with the assistant prosecutor:

             [Assistant prosecutor:] And, if you're in the crosswalk
             during that flashing sign, are you allowed, by the law,
             to continue to cross?

             [Miller:] Yes, you are.


                                                                        A-4855-17T1
                                       6
             [Assistant prosecutor:] Okay. And, what is specifically
             the law in that regard?

             [Miller:] It is [N.J.S.A.] 39:4-32 I believe. [N.J.S.A.]
             39:4-32[(c)], as in Charlie.

             [Assistant prosecutor:] All right. I'm going to show you
             joint exhibit S-140. You just mentioned a New Jersey
             motor vehicle statute. And, . . . is that the statute that
             you were referring to?

             [Miller:] Yes, it is.

             [Assistant prosecutor:] And, is [(c)] located in that
             statute?

             [Miller:] Yes, it is.

             [Assistant prosecutor:] Move to publish, Your Honor,
             S-140.

             [The trial court:] Any objection? It's agreed to?

             [Defendant's attorney:] No objection.

      Miller then read aloud N.J.S.A. 39:4-32(c), which provides: "A pedestrian

crossing or starting across [the] intersection on a [']go['] or green signal, but who

is still within [the] crosswalk when the signal changes, shall have the right of

way until the pedestrian has reached the opposite curb or place of safety."

Defense counsel objected when the assistant prosecutor asked Miller what

"place of safety" meant, prompting the trial court to conduct a N.J.R.E. 104

hearing.

                                                                             A-4855-17T1
                                         7
      Miller testified at the hearing that The Manual of Uniform Traffic Control

Devices (the Manual) is used by law enforcement to determine a "place of

safety," but could not confirm that the Manual designated a center median in a

roadway as such. After the hearing, the trial court agreed with defense counsel's

argument that Miller could not testify that, as a matter of law, the median barrier

was not a place of safety. Defense counsel, however, "one-hundred percent"

accepted that Miller could testify that the decedents had the right to get "all the

way across" to the other side of the highway once they entered the crosswalk

because "the law says they're entitled to go to the other end" of the crosswalk,

telling the trial court he would "cross-examine [Miller] on that."        Defense

counsel said he was "not even going to suggest that [the decedents were]

required to stop at [the] barrier."

      The next trial day, Miller opined defendant's speed and lack of control

were contributing factors to the crash, but the decedents' actions were not a

factor because "they were in the crosswalk. They were at the halfway mark

when the signal changed to 'don't walk.' And according to [N.J.S.A. 39:4-32(c)],

if they're in the crosswalk once the signal changes, they have the right of way to

make it to the opposite curb."




                                                                           A-4855-17T1
                                        8
      Defendant now argues Miller "testified that based on his interpretation of

[N.J.S.A. 39:4-32(c)], the [decedents] had the right of way even after having

entered the crosswalk in the face of a flashing '[d]on't [w]alk' signal," thus

improperly giving a legal opinion to the jury—an area beyond the scope of his

expertise—thereby denying defendant's right to a fair trial.

      Although we review a trial court's rulings on evidence for abuse of

discretion, Est. of Hanges v. Metro. Prop. & Cas. Ins. Co., 202 N.J. 369, 382

(2010), including the grant or denial of an application to preclude expert

testimony, Townsend v. Pierre, 221 N.J. 36, 52-53 (2015), here defendant did

not object to Miller's opinion that the decedents had the right of way according

to his interpretation of N.J.S.A. 39:4-32(c). Hence, we heed our Supreme

Court's directive that,

             except in extraordinary circumstances, a claim of error
             will not be entertained unless it is perfectly clear that
             there actually was error. In other words, if upon a
             timely objection a different or further record might
             have been made at the trial level, and the claim of error
             might thereby have been dissipated, we will neither
             reverse on an assumption that there was error nor
             remand the matter to explore that possibility.

             [State v. Macon, 57 N.J. 325, 333 (1971).]

Nor will we reverse unless the error was "of such a nature as to have been clearly

capable of producing an unjust result." R. 2:10-2. In the context of a jury trial,

                                                                          A-4855-17T1
                                        9
relief will be afforded when the possibility of an unjust result is "sufficient to

raise a reasonable doubt as to whether the error led the jury to a resul t it

otherwise might not have reached." Macon, 57 N.J. at 336.

      Recognizing that it is the court's function, not that of an expert, to interpret

the law, Bedford v. Riello, 392 N.J. Super. 270, 278 (App. Div. 2007), modified

on other grounds, 195 N.J. 210 (2008), we determine Miller did not interpret the

law. Like defendant's accident reconstruction expert, Robert Klingen, Miller

cited an authority as the basis for his opinion that decedents had the right of way

when crossing the highway. 5

      Neither expert gave an opinion about what the law was as much as they

gave opinions based on their perceptions of what the law was. And Miller was

well-crossed about his reliance on the statute in forming his opinion.              As

defendant states in his merits brief, "[w]hen asked [on cross-examination] about

the conclusions in his report that 'driver actions [were a] major cause' and

'[p]edestrian actions [were] not a factor,' Miller agreed that his conclusions were


5
   Klingen was asked on direct examination, "[b]ased upon your understanding
of the law, would a pedestrian be permitted to enter the intersection from the
curb during this flashing [']don't walk ['] signal?" Klingen answered, "[n]o," and
explained his answer was based on the Manual, and that "[t]he flashing [']don't
walk['] . . . means you cannot enter the crosswalk at that point. And it's just
letting you know the signal is about to change and it allows you to complete
your crossing if you've already started."
                                                                              A-4855-17T1
                                        10
based 'on the fact that [he] found that the right of way was violated by the

driver'"; and he explained "that his conclusion was based on the speed of the

driver as set forth in the EDR report and the 'timing sequence of the light'" ; and

when asked "where [he] got authority for his testimony that 'when you enter the
                               [']
intersection on the flashing         don't walk ['] . . . you're permitted to enter the

intersection and cross,' Miller responded, 'Title 39.'"

      During summation, defense counsel stressed the importance of Miller's

faulty perception of the law to his conclusion: He "had to give you that the

right-of-way was in the favor of the pedestrians . . . because otherwise causation

becomes a serious problem [for the State]." Counsel continued, rhetorically

asking the jury: "What was his interpretation of what he saw and what he was

able to conclude from the evidence that he had? He said three things." Among

the State's expert's assumptions defense counsel delineated was: "The law says

that pedestrians can enter the crosswalk on a flashing [']don't walk.[']" Counsel

then played back Miller's testimony on that point, including Miller's concession

that the Manual provided "[a] flashing upward hand symbolizing a [']don't walk[']

signal indicates . . . that a pedestrian shall not start to cross the roadway" and

contrasted that testimony to the replayed testimony of Klingen.




                                                                               A-4855-17T1
                                            11
      We disagree with defendant's contention that Miller rendered an opinion

on the law. The fact that the trial court did not sua sponte prohibit Miller from

including his interpretation of the traffic statute as a basis for his opinion on the

factors that caused the accident did not amount to plain error. The judge need

not have, and should not have, struck what defendant claimed to be Miller's

"incorrect" testimony that the pedestrians had the right of way. As defense

counsel told the jury in summation: "[Y]ou ultimately have to determine who

had the right[-]of[-]way." It was left for the jury to consider what caused the

accident.6

      As the jury in this case was instructed, whether the expert's reliance on,

and understanding of, the law on which his opinion was based was correct was

a decision it had to make in determining "whether the facts on which the answer

or testimony of [the] expert is based actually exist"; the jury's acceptance or

rejection of the expert testimony depended, to some extent, upon its "findings

as to the truth of the facts relied upon." See Model Jury Charges (Criminal),

"Expert Testimony" (rev. Nov. 10, 2003).


6
  Defendant does not argue that Miller improperly testified that defendant's
conduct was the proximate cause of the accident, see Kreis v. Owens, 38 N.J.
Super. 148, 155-56 (App. Div. 1955), or improperly compared defendant's
negligence to that of the decedents, see Nesmith v. Walsh Trucking Co., 123
N.J. 547, 548-49 (1991).
                                                                             A-4855-17T1
                                        12
        Defense counsel's decision to allow the State's expert to testify about the

law without objection, and his examination of the defense expert's perception of

the law, also evokes our Supreme Court's ruling that when counsel acquiesces

to a "mistake" or "error" at trial, such as the introduction of otherwise

inadmissible evidence, that mistake is generally no longer a basis on appeal.

State v. A.R., 213 N.J. 542, 561 (2013). "[I]f a party has 'invited' the error, he

is barred from raising an objection for the first time on appeal." Ibid.

        Defense counsel's extensive cross-examination of Miller, his introduction

of expert testimony contravening the State's expert and his emphasis of the

experts' contrasting theories appear part of a plan to discredit the State's

evidence which included defendant's operation of his car at speeds in excess of

100 miles per hour that resulted in a horrific collision with the decedents, whose

bodies were thrown 148.68 feet and 135.67 feet, respectively, from the

crosswalk.7 Any error—which we do not suggest occurred—is disqualified

under the invited-error doctrine because defendant "induced, encouraged in or

consented to" it, see ibid., and he cannot now "manipulat[e] the system" and lead

the court into error in pursuit of a failed trial tactic, see id. at 561-62.



7
    Worrell's severed leg came to rest 212.47 feet from the area of impact.


                                                                               A-4855-17T1
                                         13
      Defendant also argues the trial court's jury instructions "fail[ed] to address

the contested issue" of whether the decedents, "who had entered the crosswalk

on a flashing '[d]on't [w]alk' signal, still had the right[-]of[-]way." Specifically,

defendant contends the trial court should have instructed the jury (1) on that

section of the Manual that proscribes pedestrians from starting across a roadway

on a flashing "don't walk" signal, but allows pedestrians to continue crossing if

they started to cross on a steady walk signal, and (2) on N.J.S.A. 39:4-32(d),

which provides: "No pedestrian shall leave a curb or other place of safety and

walk or run into the path of a vehicle which is so close that it is impossible for

the driver to yield or stop."

      Although defendant relies on State v. Parkhill, 461 N.J. Super. 494 (App.

Div. 2019), in which we held the trial court committed plain error by failing to

fully instruct the jury on causation and the motor vehicle provision regulating

pedestrian crossings outside a crosswalk, id. at 497, the trial court in this case

delivered both prongs of the causation instruction to the jury, see id. at 503-04,

as well as instructions on N.J.S.A. 39:4-32(a) and (c), both of which regulate

pedestrian crosswalk crossings.        Indeed, defense counsel anticipated the

instructions and addressed both prongs in summation.




                                                                             A-4855-17T1
                                        14
      Reading the charge as a whole, see State v. Adams, 194 N.J. 186, 207

(2008), the instruction allowed the jury to consider whether "but-for"

defendant's conduct the decedents' deaths would not have occurred and whether

the decedents' volitional act of crossing the highway rendered the result of

defendant's actions "too accidental in its occurrence or too dependent on

another's volitional act to have a just bearing on [defendant's] liability." See

State v. Eldridge, 388 N.J. Super. 485, 500 (App. Div. 2006) (emphasis in

original); see also N.J.S.A. 2C:2-3(c).

      We agree with the trial court's decision not to include the Manual's

provisions in the charge. It was not the law. Defendant's expert cited the

Manual, published by the United States Department of Transportation, Federal

Highway Administration, to discredit the State's expert. The trial court correctly

refused to give the Manual status by quoting it, an act that would have invaded

the jury's province to analyze the experts' bases of opinion.

      We also determine the statutes the trial court quoted in its charge amply

provided the jury with the law necessary to determine who had the right-of-way.

Subsection (a) pertained to the prohibition against crossing against a stop signal

at a crosswalk. Subsection (c) pertained to pedestrians "crossing or starting

across the intersection on a 'go' or green signal." Because the decedents were


                                                                          A-4855-17T1
                                       15
already in the highway—whether it was against or with a traffic signal—

subsection (d) is inapposite because it pertains to pedestrians leaving a curb or

other place of safety and walking into the path of a vehicle that is so close so as

to make stopping or yielding impossible. Those were not the circumstances of

this case.8

      The balance of defendant's arguments regarding the jury charge are

without sufficient merit to warrant discussion. R. 2:11-3(e)(2). The trial court

was not required to make defendant's arguments in charging the jury. See State

v. Pleasant, 313 N.J. Super. 325, 333 (App. Div. 1998), aff'd, 158 N.J. 149

(1999) ("[A] defendant is not entitled to have the jury instructed in his own

words . . . . He is only entitled to an adequate instruction of the law."). Further,

although defendant argues the trial court's response to the jury's request to

"explain causation"' was insufficient, the court responded to the exact request

made by the jury. See State v. Parsons, 270 N.J. Super. 213, 221 (App. Div.

1994) ("An appropriate judicial response [to a juror's request for clarification]

requires the [trial court] to read the question with care to determine precisely



8
  We note that defendant, in his merits brief, acknowledges that although his
counsel proposed that subsection (d) be included in the charge, he added that
they would "deal with" that issue later; we do not see that defendant later raised
the issue or explained why it was applicable.
                                                                            A-4855-17T1
                                        16
what help is needed [and then respond accordingly]."). The jury did not ask for

"reference[s] to the facts of the case," which defendant contends should have

been included in the court's response.

      We fully appreciate a trial court's duty to mold jury instructions to the

facts of the case, Toto v. Ensuar, 196 N.J. 134, 144 (2008), and tailor the charge

to enable the jury to review the evidence in the context of the parties' theories,

Reynolds v. Gonzalez, 172 N.J. 266, 288-89 (2002). But, during the charge

conference, defendant expressed that there was no need for that exercise:

            I understand there's language in the model jury charge
            that the [c]ourt can supplement each version of the
            State's version of the events and the defense version of
            the events. Neither one of us are asking the [c]ourt to
            do that. So I don't think we need to do that in this
            particular case. I think it's pretty clear what both sides
            are arguing.

      Finally, in his pro se brief defendant argues the assistant prosecutor's

summation deprived defendant of a fair trial because he: misrepresented and

mischaracterized the defense expert's testimony and disparaged him; provided

the jury with an improper factual example of causation; wrongfully implied and

invited the jury to speculate, without evidential support, defendant was racing;

improperly urged the jury to find defendant guilty because he lied to police; and

implied there was additional evidence to prove defendant's guilt. Defendant


                                                                          A-4855-17T1
                                         17
argues these averred improprieties cumulatively denied defendant the right to a

fair trial.

       We do not discern the same freighted weight to the assistant prosecutor's

remarks as does defendant. The comments were sufficiently related to the

evidence presented at trial and were within the bounds of the considerable

leeway afforded prosecutors in making "vigorous and forceful closing

argument[s] to the jury." See State v. Harris, 141 N.J. 525, 559 (1995).

       Just as defense counsel attempted to disparage the State's expert's

causation testimony, the assistant prosecutor attempted to discredit the defense

expert's opinion and basis therefor. In this battle of the experts, we discern no

impropriety in the State's attempt to "balance the scales" regarding the expert

testimony. See State v. Munoz, 340 N.J. Super. 204, 216 (App. Div. 2001). The

assistant prosecutor's comments pertained to the evidence presented and the

rational inferences that could be drawn therefrom.

       Defendant also argues the assistant prosecutor's attempt to exemplify

causation misrepresented the law. Defense counsel's objection interrupted the

assistant prosecutor's example of someone throwing a brick from an overpass

onto a speeding car that then crashes into other cars. The assistant prosecutor

never completed that part of his argument, agreeing with the trial court to "move


                                                                           A-4855-17T1
                                      18
on" with his summation. The trial court instructed the jury that the court was

the sole source of the law and that the jury should disregard any contrary

instruction.

      The assistant prosecutor's comment about defendant's friend trailing

behind from the restaurant they simultaneously left prior to the crash pertained

to a portion of defendant's initial statement to police.9 That statement supported

the State's contention that defendant was traveling much faster than his friend

who arrived at the accident site after defendant, contradicting defendant's

statement that his speed was fifty to fifty-five miles per hour. The assistant

prosecutor did not ascribe the nefarious interpretation of that comment advanced

by defendant, that defendant was "engaged in some sort of competitive speeding,

racing[] or other orchestrated untoward activity."

      The assistant prosecutor's argument to the jury that if defendant lied to

police about his speed, he is guilty, connected defendant's attempt to evade

responsibility with his consciousness of guilt. The assistant prosecutor prefaced

that remark by stating the untruth was "one last bit of evidence" to meet the

State's burden of proving defendant guilty beyond a reasonable doubt . The



9
  Defendant told police that after eating at the restaurant, they—everyone in his
part—left and that his friend was following him, "going in the same direction."
                                                                          A-4855-17T1
                                       19
comment, viewed in context, see State v. Darrian, 255 N.J. Super. 435, 454-55

(App. Div. 1992), did not invite jury speculation or suggest unpresented

evidence.

      Save for the objection to the assistant prosecutor's causation example,

defendant did not object to the remarks now challenged, "suggest[ing] that

defense counsel did not believe the remarks were prejudicial at the time they

were made." State v. Frost, 158 N.J. 76, 84 (1999). "The failure to object also

deprive[d] the court of an opportunity to take curative action." Ibid. We

determine none of the assistant prosecutor's remarks warrant reversal because,

individually or cumulatively, they were not so egregious to substantially

prejudice defendant's right to a fair trial. State v. Timmendequas, 161 N.J. 515,

575 (1996).

      The balance of defendant's arguments lacks sufficient merit to warrant

discussion. R. 2:11-3(e)(2).

      Affirmed.




                                                                         A-4855-17T1
                                      20